Opinion issued April 15, 2010.
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00009-CV
———————————
RANGER
SPECIALIZED GLASS, INC., AND RANGER GLASS SAN ANTONIO, INC., Appellants
V.
G.T. LEACH BUILDERS, L.L.C., Appellee

 

 
On
Appeal from the 269th District Court
Harris
County, Texas

Trial
Court Case No. 2009-16966
 

 


 
MEMORANDUM OPINION
 
After due consideration, the Court grants the motion to dismiss the appeal filed by the appellants,
RANGER SPECIALIZED GLASS, INC., AND RANGER GLASS SAN ANTONIO, INC.  Accordingly, the Court dismisses the appeal.
We lift
the stay of proceedings in the trial court. 
All other pending motions are dismissed as moot. 
 
PER CURIAM
 
Panel
consists of Justices Hanks, Bland, and Jennings.